[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 99-1741

                       RICHARD COMERFORD,

                      Plaintiff, Appellant,

                               v.

                       U.S. DEPT. OF ARMY,

                      Defendant, Appellee.
                      ____________________

              ARMY NATIONAL GUARD OF MASSACHUSETTS,

                           Defendant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]


                             Before

                     Torruella, Chief Judge,
                Stahl and Lynch, Circuit Judges.


     Richard Comerford on brief pro se.
     Donald K. Stern, United States Attorney, and Barbara Healy
Smith, Assistant U.S. Attorney, on Motion to Dismiss Appeal or
for Summary Disposition, for appellee.
                         SEPTEMBER 29, 2000



            Per Curiam. After carefully considering the briefs

and record on appeal, we affirm the decision of the district

court.

            To the extent that the appellant’s arguments are

addressed to the underlying judgment, they are unavailing

because   he    did    not    effect    a    timely   appeal    from   that

judgment.      Although his appeal from the last, three, post-

judgment motions is timely, those repetitive motions do not

raise for review the merits of the underlying judgment.                 See

Aybar v. Crispin-Reyes, 118 F.3d 10 (1st Cir 1997); Acevedo-

Villalobos     v.    Hernandez,    22    F.3d   384    (1st   Cir.   1994).

Moreover,      the    appellant     failed      to    provide    developed

argumentation or authority establishing that the appeal is

timely with respect to the substantive issues raised in

those post-judgment motions.            See United States v. Zannino,

895 F.2d 1, 17 (1st Cir. 1990).             Finally, to the extent that

the appellant’s arguments are addressed to the merits of the

district court’s rulings on the post-judgment motions, he

has not demonstrated abuse of discretion.

            We deny the appellant’s motion to compel.

            Affirmed.        Loc. R. 27 (c).